 



Exhibit 10.02

Form of Option Agreement and
Notice of Grant of Options for Executive Officers (other than
“named executive officers”) of Regeneron Pharmaceuticals, Inc.

     

  Regeneron Pharmaceuticals, Inc.

  ID: [          ]
Notice of Grant of Stock Options
  777 Old Saw Mill River Road
and Option Agreement for
  Tarrytown, New York 10591
Option Awards
   

     
[OPTIONEE NAME]
  Option Number: [          ]
[OPTIONEE ADDRESS]
            Plan:                    2005

            ID                          [          ]

Effective <date> (the “Grant Date”) you have been granted a Non-Qualified Stock
Option to buy  [          ] shares of Regeneron Pharmaceuticals, Inc. (the
Company) stock at [$          ] per share.

The total option price of the shares granted is [$          ].

Shares in each period will become fully vested on the date shown.

              Shares

--------------------------------------------------------------------------------

  Vest Type

--------------------------------------------------------------------------------

  Full Vest

--------------------------------------------------------------------------------

  Expiration Date

--------------------------------------------------------------------------------

**
  On Vest Date   [_/_/_]**   ***
**
  On Vest Date   [_/_/_]**   ***
**
  On Vest Date   [_/_/_]**   ***
**
  On Vest Date   [_/_/_]**   ***

You and the Company agree that these options are granted under and governed by
the terms and conditions of the Company’s 2000 Long-Term Incentive Plan as
amended and the enclosed Option Agreement, both of which are attached and made a
part of this document.

11



--------------------------------------------------------------------------------



 



** Option vests in approximately equal annual 25% installments. Full Vest Dates
will occur on the first, second, third and fourth anniversaries of the Grant
Date.

*** Option expires 10 years from the Grant Date.

12



--------------------------------------------------------------------------------



 



REGENERON PHARMACEUTICALS, INC.

OPTION AGREEMENT
PURSUANT TO THE
2000 LONG-TERM INCENTIVE PLAN

          THIS AGREEMENT, made as of the date on the Notice of Grant of Stock
Options, by and between Regeneron Pharmaceuticals, Inc., a New York corporation
(the “Company”), and the employee named on the Notice of Grant of Stock Options
(the “Grantee”);

          WHEREAS, the Grantee is an employee of the Company and the Company
desires to afford the Grantee the opportunity to acquire or enlarge the
Grantee’s stock ownership in the Company so that the Grantee may have a direct
proprietary interest in the Company’s success; and

          WHEREAS, the Committee administering the 2000 Long-Term Incentive Plan
(as amended from time to time, the “Plan”) has granted (as of the effective date
of grant specified in the Notice of Grant of Stock Options) to the Grantee a
Stock Option to purchase the number of shares of the Company’s Common Stock
($.001 par value) (the “Common Stock”) as set forth in the Notice of Grant of
Stock Options.

          NOW, THEREFORE, in consideration of the covenants and agreements
herein contained, the parties agree as follows:

     1. Grant of Award. Pursuant to Section 7 of the Plan, the Company grants to
the Grantee, subject to the terms and conditions of the Plan and subject further
to the terms and conditions set forth here, the option to purchase from the
Company all or any part of an aggregate of shares of Common Stock at the
purchase price per share (the “Option”) as shown on the Notice of Grant of Stock
Options. No part of the Option granted hereby is intended to qualify as an
Incentive Stock Option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).

     2. Vesting; Exercise. (a) The Option is exercisable in installments as
provided on the Notice of Grant of Stock Options. To the extent that the Option
has become exercisable with respect to the number of shares of Common Stock as
provided on the Notice of Grant of Stock Options and subject to the terms and
conditions of the Plan, including without limitation, Section 7(c)(1) & (2), the
Option may thereafter be exercised by the Grantee, in whole or in part, at any
time or from time to time prior to the expiration of the Option in accordance
with the requirements set forth in Section 7(c)(3) of the Plan, including,
without limitation, the filing of such written form of exercise notice as may be
promulgated by the Committee, and in accordance with applicable tax and other
laws. In addition to the methods of payment described in Section 7(c)(3) of the
Plan, the Grantee shall be eligible to pay for shares of Common Stock purchased
upon the exercise of the Option by directing the Company to withhold shares of
Common Stock that would otherwise be issued pursuant to the Option exercise
having a Fair Market Value (as measured on the date of exercise) equal to the
Option exercise price. The Company shall have the right to require the Grantee

13



--------------------------------------------------------------------------------



 



in connection with the exercise of the Option to remit to the Company in cash an
amount sufficient to satisfy any federal, state and local withholding tax
requirements related thereto.

     (c) The Notice of Grant of Stock Options indicates each date upon which the
Grantee shall be entitled to exercise the Option with respect to the additional
number of shares of Common Stock granted as indicated provided that the Grantee
has not incurred a termination of employment or service with the Company and all
Subsidiaries (collectively, the Company and all Subsidiaries shall be referred
to herein as the “Employer” and no termination of employment or service shall be
deemed to take place unless the Grantee is no longer employed by or providing
service to the Employer) prior to such date. There shall be no proportionate or
partial vesting in the periods between the Full Vest Dates specified in the
Notice of Grant of Stock Options and all vesting shall occur only on the Full
Vest Dates. Except as otherwise provided in any employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Employer and the Grantee on the date specified in the Notice of Grant of
Stock Options, no vesting shall occur after such date as the Grantee ceases to
be employed by the Employer and all unvested Options shall be forfeited at such
time.

     (c) Notwithstanding anything herein (except the following sentence) or in
the Notice of Grant of Stock Options to the contrary, the Option shall be fully
vested if the Grantee’s employment with the Employer is terminated on or within
two years after the occurrence of a Change in Control by the Employer (other
than for Cause) or by the Grantee for Good Reason. Except as otherwise provided
in any employment agreement, consulting agreement, change in control agreement
or similar agreement in effect between the Employer and the Grantee on the date
of grant specified in the Notice of Grant of Stock Options, if the application
of the provision in the foregoing sentence, similar provisions in other stock
option or restricted stock grants, and other payments and benefits payable to
the Grantee upon termination of employment (collectively, the “Company
Payments”) would result in the Grantee being subject to the excise tax payable
under Internal Revenue Code Section 4999 (the “Excise Tax”), the amount of any
Company Payments shall be automatically reduced to an amount one dollar less
than an amount that would subject the Grantee to the Excise Tax; provided,
however, that the reduction shall occur only if the reduced Company Payments
received by the Grantee (after taking into account further reductions for
applicable federal, state and local income, social security and other taxes)
would be greater than the unreduced Company Payments to be received by the
Grantee minus (i) the Excise Tax payable with respect to such Company Payments
and (ii) all applicable federal, state and local income, social security and
other taxes on such Company Payments. If the Company Payments are to be reduced
in accordance with the foregoing, the Company Payments shall be reduced as
mutually agreed between the Employer and the Grantee or, in the event the
parties cannot agree, in the following order (1) acceleration of vesting of any
option where the exercise price exceeds the fair market value of the underlying
shares at the time the acceleration would otherwise occur, (2) any lump sum
severance based on a multiple of base salary or bonus, (3) any other cash
amounts payable to the Grantee, (4) any benefits valued as parachute payments,
and (5) acceleration of vesting of any equity not covered by (1) above.

     3. Option Term. (a) Except as otherwise provided in the next sentence or in
the Plan, the Option shall expire on the Expiration Date shown on the Notice of
Grant of Stock Options. In the event of termination of employment or service
with the Employer, except as set forth in any employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Employer and the Grantee on the date of grant specified in the Notice of
Grant of Stock Options, the vested portion of the Option shall expire on the
earlier of (i) the Expiration Date, or (ii) (A) subject to (E) below, three
months after such termination if such termination is for any reason other than
death, retirement, or long-term disability, (B) two years after such termination
if such termination is due to the Grantee’s retirement, (C) one year after the
termination if such termination is due to the Grantee’s death or long-term
disability, (D) the occurrence of the Cause event if such termination is for
Cause or Cause existed at the time of such termination (whether then known or
later discovered) or (E) one year after such termination if such termination is
at any time within two years after the occurrence of a Change in Control and is
by the Employer without Cause or by the Grantee for Good Reason.

     (d) For purposes of this Agreement, “Cause” shall mean (i) in the case
where there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company and the Grantee on
the date of grant specified in the Notice of Grant of Stock

14



--------------------------------------------------------------------------------



 



Options (or where there is such an agreement but it does not define “cause” (or
words of like import)) (A) the willful and continued failure by the Grantee
substantially to perform his or her duties and obligations to the Employer,
including without limitation, repeated refusal to follow the reasonable
directions of the Employer, knowing violation of law in the course of
performance of the duties of the Grantee’s employment with the Employer,
repeated absences from work without a reasonable excuse, and intoxication with
alcohol or illegal drugs while on the Employer’s premises during regular
business hours (other than any such failure resulting from his or her incapacity
due to physical or mental illness); (B) fraud or material dishonesty against the
Employer; or (C) a conviction or plea of guilty or nolo contendere to a felony
or a crime involving material dishonesty or (ii) in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Employer and the Grantee on the date of
grant specified in the Notice of Grant of Stock Options that defines “cause” (or
words of like import), as defined under such agreement. For purposes of this
Section 3(b), no act, or failure to act, on a Grantee’s part shall be considered
“willful” unless done, or omitted to be done, by the Grantee in bad faith and
without reasonable belief that his or her action or omission was in the best
interest of the Employer. Any determination of Cause made prior to a Change in
Control shall be made by the Committee in its sole discretion.

     (e) For purposes of this Agreement, “Good Reason” shall mean (i) in the
case where there is no employment agreement, consulting agreement, change in
control agreement or similar agreement in effect between the Employer and the
Grantee on the date of grant specified in the Notice of Grant of Stock Options
(or where there is such an agreement but it does not define “good reason” (or
words of like import)) a termination of employment by the Grantee within one
hundred twenty (120) days after the occurrence of one of the following events
after the occurrence of a Change in Control unless such events are fully
corrected in all material respects by the Employer within thirty (30) days
following written notification by the Grantee to the Employer that Grantee
intends to terminate his employment hereunder for one of the reasons set forth
below: (A) (1) any material diminution in the Grantee’s duties and
responsibilities from that which exists immediately prior to a Change in Control
(except in each case in connection with the termination of the Grantee’s
employment for Cause or as a result of the Grantee’s death, or temporarily as a
result of the Grantee’s illness or other absence), or (2) the assignment to the
Grantee of duties and responsibilities materially inconsistent with the position
held by the Grantee; (B) any material breach by the Employer of any material
provision of any written agreement with the Grantee or failure to timely pay any
compensation obligation to the Grantee; (C) a reduction in the Grantee’s annual
base salary or target bonus opportunity (if any) from that which exists
immediately prior to a Change in Control; or (D) if the Grantee is based at the
Employer’s principal executive office, any relocation therefrom or, in any
event, a relocation of the Grantee’s primary office of more than fifty
(50) miles from the location immediately prior to a Change in Control; or
(ii) in the case where there is an employment agreement, consulting agreement,
change in control agreement or similar agreement in effect between the Employer
and the Grantee on the date of grant specified in the Notice of Grant of Stock
Options that defines “good reason” (or words of like import), as defined under
such agreement.

     4. Restrictions on Transfer of Option. The Option granted hereby shall not
be transferable other than by will or by the laws of descent and distribution.
During the lifetime of the Grantee, this Option shall be exercisable only by the
Grantee. In addition, except as otherwise provided in this Agreement, the Option
shall not be assigned, negotiated, pledged or hypothecated in any way (whether
by operation of law or otherwise), and the Option shall not be subject to
execution, attachment or similar process. Upon any other attempt to transfer,
assign, negotiate, pledge or hypothecate the Option, or in the event of any levy
upon the option by reason of any execution, attachment, or similar process
contrary to the provisions hereof, the Option shall immediately become null and
void. Notwithstanding the foregoing provisions of this Section 4, subject to the
approval of the Committee in its sole and absolute discretion and to any
conditions that the Committee may prescribe, the Grantee may, upon providing
written notice to the Company, elect to transfer the Option to members of his or
her immediate family, including, but not limited to, children, grandchildren and
spouse or to trusts for the benefit of such immediate family members or to
partnerships in which such family members are the only partners; provided,
however, that no such transfer may be made in exchange for consideration.

     5. Rights of a Stockholder. The Grantee shall have no rights as a
stockholder with respect to any shares of Common Stock subject to this Option
prior to the date of issuance to the Grantee of a

15



--------------------------------------------------------------------------------



 



certificate or certificates for such shares. No adjustment shall be made for
dividends in cash or other property, distributions, or other rights with respect
to such shares for which the record date is prior to the date upon which the
Grantee shall become the holder of record therefor.

     6. Compliance with Law and Regulations. This award and any obligation of
the Company hereunder shall be subject to all applicable federal, state and
local laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. The Company shall be under no obligation
to effect the registration pursuant to federal securities laws of any interests
in the Plan or any shares of Common Stock to be issued hereunder or to effect
similar compliance under any state laws. The Company shall not be obligated to
cause to be issued or delivered any certificates evidencing shares of Common
Stock pursuant to this Agreement unless and until the Company is advised by its
counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. The Committee may require, as a condition of the issuance and delivery
of certificates evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such agreements and representations, and
that such certificates bear such legends, as the Committee, in its sole
discretion, deems necessary or desirable. Except to the extent preempted by any
applicable federal law, this Agreement shall be construed and administered in
accordance with the laws of the State of New York without reference to its
principles of conflicts of law.

     7. Grantee Bound by Plan. The Grantee acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. The Plan is
incorporated herein by reference, and any capitalized term used but not defined
herein shall have the same meaning as in the Plan. To the extent that this
Agreement is silent with respect to, or in any way inconsistent with, the terms
of the Plan, the provisions of the Plan shall govern and this Agreement shall be
deemed to be modified accordingly.

     8. Notices. Any notice or communication given hereunder shall be in writing
and shall be deemed given when delivered in person, or by United States mail, at
the following addresses: (i) if to the Employer, to: Regeneron Pharmaceuticals,
Inc., 777 Old Saw Mill River Road, Tarrytown, NY 10591, Attention: Secretary,
and (ii) if to the Grantee, to: the Grantee at Regeneron Pharmaceuticals, Inc.,
777 Old Saw Mill River Road, Tarrytown, NY 10591, or, if the Grantee has
terminated employment, to the last address for the Grantee indicated in the
records of the Employer, or such other address as the relevant party shall
specify at any time hereafter in accordance with this Section 8.

     9. No Obligation to Continue Employment. This Agreement does not guarantee
that the Employer will employ the Grantee for any specified time period, nor
does it modify in any respect the Grantee’s employment or compensation.

16